Citation Nr: 1524234	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-40 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1988.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In light of the medical evidence of record, addressed in detail below, the Board has recharacterized the claim as for service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With regard to the Veteran's application to reopen, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a condition manifested by shaking of the hands as secondary to PTSD and depression, and of entitlement to a total disability rating based on individual unemployability (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.   See Board hearing transcript at 13; VA examination, June 2011 (hasn't worked since 2006, fired due to hands shaking, also noting irritability and concentration issues).


FINDINGS OF FACT

1.  An unappealed May 2007 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition; the Veteran did not file a notice of disagreement, and that decision became final.

2.  Evidence received since the May 2007 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.

3.  The Veteran has PTSD that is etiologically related to a disease, injury, or event in service.

4.  The Veteran has depression that is caused by service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).

3.  Service connection for depression is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his claim for service connection for an acquired psychiatric disorder is granted herein, as well as the underlying claim for service connection for PTSD, anxiety, and depression, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  New and material

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, anxiety, and depression.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claim is reopened.

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  According to the Court of Appeals for Veterans Claims, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, a September 1993 rating decision denied entitlement to service connection for an acquired psychiatric disorder, to include nervousness; the Veteran did not file a notice of disagreement, and that decision became final.  In October 1995, the Veteran filed an application to reopen the claim (as for "nerves").  A March 1996 rating decision denied the Veteran's application to reopen the claim for service connection for a nervous condition; the Veteran did not file a notice of disagreement, and that decision became final.  In January 2007, the Veteran filed an application to reopen the claim (as for "nervousness").  A May 2007 rating decision denied the Veteran's application to reopen the claim for service connection for an acquired psychiatric disorder, to include a nervous condition; the Veteran did not file a notice of disagreement, and that decision became final.  See 38 U.S.C.A. § 7104 (West 2014).  In May 2009, the Veteran filed an application to reopen the claim (as for a mood disorder and "nervous troubles").  A March 2010 rating decision denied reopening of the claim, and the Veteran appealed herein.

The basis of the last final denial by the RO in May 2007 was the lack of evidence of a current disability.

Since the May 2007 rating decision, evidence associated with the claims file includes, but is not limited to, a June 2011 VA examination report showing diagnosed PTSD and depression, with a positive etiological opinion linking the Veteran's PTSD to his service and linking his depression to his PTSD and service-connected left third and fifth finger disabilities.  Also new is a March 2011 VA treatment record prepared by Dr. B. in which he noted the Veteran was treated for depression that he opined is caused by the Veteran's service-connected disabilities.  Because this new evidence indicates that the Veteran has a current disabilities, including PTSD and depression, and because this evidence links these disorders to the Veteran's active service and his service-connected disabilities, the Board finds that new and material evidence has been received, and the claim will be reopened.


B.  Service Connection

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2014).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected."  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD and depression, due to his active service.

As an initial matter, a June 2011 VA examination report reflects diagnosed PTSD and depression.  Also, the Veteran's VA mental health treatment records reflect diagnosed including depression.  See, e.g., May 2007, March 2011.

With regard to the Veteran's service treatment records, the Board acknowledges that some of his service treatment records, particularly those dated from 1977 to 1981, were unable to be located.  See RMC Response, June 2011.  In that regard, the Veteran does not allege that he was ever treated in service for any psychiatric condition during that time.  Regardless, the Veteran reported at separation on his May 1988 report of medical history that he had experienced nervous trouble, and the physician noted on that form that the Veteran was "nervous on/off."

With regard to the Veteran's alleged stressors, he has not asserted that he was in combat, and his service records do not otherwise suggest such.  Rather, he cites his service as a medic for his entire military career, asserting that he treated badly injured soldiers as a medic (accidental or other non-combat injuries).  The Veteran reports he treated a soldier that he witnessed fall off a cliff who he had to rescue, a soldier who had heat stroke on whom he provided CPR and who the Veteran asserts he was later informed died after being medivaced, and soldiers who were injured from an M60 round backfiring into their tank.  See Stressor Statements, November 2012; Board hearing transcript at 4-6.  He also reports having witnessed in a hospital setting soldiers with serious leg wounds from centipede bites (he reports centipedes where he was stationed in Hawaii were up to a foot long).

The Board acknowledges that the RO was unable to attempt further verification of the Veteran's alleged stressors without more detailed accounts, including more specific dates than the Veteran was able to recollect.  The Board also acknowledges that the Veteran's alleged stressors do not fit neatly within the criteria of the relatively new 38 C.F.R. § 3.304(f)(3), effective July 2010, which provides that if a claimed stressor is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

As noted above, the Veteran does not assert that he ever served in combat, and the evidence does not otherwise suggest that he served in combat.

Even so, the Board notes that the Veteran's service is somewhat unique in that he served as a medic, which service is at least in the spirit of the heart of 38 C.F.R. § 3.304(f)(3), which goes on to define "fear and hostile military or terrorist activity" as a "Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . ."  In other words, the essence of 38 C.F.R. § 3.304(f)(3) involves having witnessed or confronted others who were seriously injured (or the Veteran being seriously injured).  In this particular case, because the Veteran served as a medic for 11 years, it is certainly reasonable to find credible that he encountered at least one seriously injured soldier, without having served in any combat, such as soldiers accidentally injured in training or field exercises.  The Board finds such to be entirely consistent with the type and circumstances of a medic's service.  Therefore, in this particular case, the Board finds the Veteran's own reports, as well as his personnel records documenting and therefore verifying his service as a medic for 11 years, to be sufficient in themselves as verification of his alleged service incidents involving encountering seriously injured soldiers in service.  The Board emphasizes that the Veteran's personnel records are a form of documentary evidence of his service as a medic for 11 years, such that this is not a case involving no documentary evidence whatsoever.

The Veteran was afforded a VA examination in June 2011.  The VA examiner prepared a detailed report, including the Veteran's reported stressors involving witnessing the soldier who fell off the cliff, the soldiers injured in the tank explosion, and the soldier who had a heat stroke, and providing medical care to them.  The VA examiner diagnosed PTSD and opined that it is related to the Veteran's reported stressors in service.  The examiner noted that the Veteran's symptoms included recurrent intrusive thoughts and nightmares of the events, efforts to avoid thinking or talking about the trauma, emotional detachment from others, diminished interest in participation in activities, difficulty sleeping, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, The VA examiner also diagnosed depression, which he opined was related to the Veteran's PTSD as well as his medical problems, including the Veteran's his fingers.  The Board notes that the Veteran is presently service-connected for a flexion/contraction deformity of the left third and fifth fingers.

The Board also acknowledges a March 2011 VA treatment note from Dr. B., one of the Veteran's treating psychiatrist at the VA medical center, who opined that the Veteran's depression is related to the Veteran's service-connected "disabilities," albeit without providing any further rationale.  At that time, the Veteran was only service-connected for his left third and fifth fingers.  An almost identical note was written in March 2010 by a VA nurse.

With regard to the Veteran's diagnosed PTSD, in light of all of the above, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD is related to his reported in-service stressors having served as a medic for 11 years.  As described above, the June 2011 VA examiner opined in a detailed report that the Veteran met the criteria for a diagnosis for PTSD, and opined that it was related to his reported in-service stressors.  The opinion of the VA examiner regarding the etiology of the Veteran's PTSD is not contradicted by any medical evidence of record.  Therefore, the Board finds that service connection for PTSD is warranted and will grant the claim.

With regard to the Veteran's depression, the Board finds that the preponderance of the evidence shows that the Veteran's depression is caused by his service-connected PTSD and his service-connected left third and fifth finger disabilities.  As shown above, the June 2011 VA examiner opined that the Veteran's depression was caused by his PTSD and his medical conditions, particularly the Veteran's finger, back, and left side conditions.  Although the Board acknowledges that the Veteran is not service-connected for his left side and his back, or for all of his finger conditions, he is presently service-connected for his left third and fifth finger disabilities, and there is no reason for the Board to find that his depression is more attributable to nonservice-connected disability than to his PTSD and left third and fifth fingers.  Furthermore, as noted above, the March 2010 and March 2011 VA treatment records reflect the VA clinicians opined that the Veteran's depression is related to his service-connected disability, albeit without any further rationale or explanation.  Ultimately, the Board finds the opinion of the June 2011 VA examiner to be the most probative, because it provides a detailed history and rationale, which opinion of the VA examiner is not exactly contradicted by the March 2010 and March 2011 opinions, but rather bolstered by such.  Therefore, the Board finds that service connection for depression as caused by the Veteran's PTSD and left third and fifth finger disabilities is warranted.

The Board acknowledges that the Veteran has a significant history of financial difficulties and homelessness after losing his job in 2006, as well as a significant history of deep vein thrombosis (DVT) since around that time, after which VA treatment records reflect he has been treated for depression and a major depressive disorder as well as alcohol abuse.  The Board will not, however, substitute its own medical judgement in this case.  Rather, the competent medical opinion of record by the June 2011 VA examiner has attributed the Veteran's depression to his PTSD and finger disabilities.

With regard to the Veteran's diagnosed anxiety in VA treatment records, the Board has already granted service connection for an anxiety disorder herein, namely, PTSD; therefore, discussion of his other diagnosed anxiety disorder is moot.

In summary, the Board concludes that service connection for PTSD and depression is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD and for depression is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


